DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed on 09/23/2021 have been fully considered but they are not persuasive. 
In re pages 10-11, Applicants argue that the cited references fail to disclose every element of claim 1. For example, the cited references at least fail to disclose or suggest the following feature of claim 1 “obtaining an energy value received by a photosensitive element in the camera when the camera collecting the imaging light spot; and if the energy value is not within a set energy range, adjusting a duration of the first exposure time according to a relationship between the energy value and the set energy range to update the first exposure time” since the technical solution of Kong et al., an exposure time setting is adjusted based on the brightness analysis, while the technical solution provided by claim 1, the exposure time is adjusted according to an energy value received by a photosensitive element when the camera is collecting the imaging light spot within a first exposure time.
energy value is completely different from brightness.
In response, the Examiner respectfully disagrees.
It should be noted that image brightness information is also called as an energy value, as disclosed in Park et al. (US 2005/0147318), paragraph [0031], or KIM et al. (US 2019/0294913) indicates that brightness is also called as energy values. Therefore, the Examiner considers that the cited references DeMonte (US 2005/0036778) in view of Kong et al. (US 2007/0052839) still discloses the feature “obtaining an energy value received by a photosensitive element in the camera when the camera collecting the imaging light spot; and if the energy value is not within a set energy range, adjusting a duration of the first exposure time according to a relationship between the energy value and the set energy range to update the first exposure time” as recited in claim 1.

In re pages 11-12, Applicants argue that the energy value to be analyzed is received by the photosensitive element in the camera, rather than the imagers 18, and the photosensitive element and the imager are two different elements in the camera, and paragraph [0021] of Kong et al. discloses the relationship between the photosensor (i.e., the CCD or CMOS), the imagers 18 and the lens 16, which also implies that photosensor (i.e., the CCD or CMOS) and the imagers 18 are different elements.
In response, the Examiner respectfully disagrees.
The Examiner considers that Kong et al. discloses CMOS image sensor or imager may use an electronic “rolling shutter” to adjust exposure of the camera (paragraph 0023]); the camera module 12 uses electronic photosensors (i.e., CCD or CMOS), the camera module includes imager 18for collecting light energies (paragraphs [0019]-[0023]) which indicates that array of CMOS photosensors is a CMOS image sensor or imager 18.
Drawings
The drawings are objected to because of the following informalities:
In Figure 2a, the line having arrow pointed to box 206 should be connected to box 205. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13-14 are objected to because of the following informalities: 
Claim 13 (line 2), claim 14 (line 2), “10000 ± 500” should be changed to --10000 ± 500 eV--.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over DeMonte (US 2005/0036778) in view of Kong et al. (US 2007/0052839).
Regarding claims 6, 10, DeMonte discloses an apparatus (camera module 150, figure 2) for adjusting an exposure time of a camera, comprising:
control the camera to collect an imaging light spot of an imaging component with a first exposure time (a light spot is projected through lens 154 onto image sensor 152, figure 2, 6B, paragraph [0046]).
DeMonte fails to disclose: 
a memory storing instructions;
a processor configured to execute the instructions to:
obtain an energy value received by a photosensitive element in the camera when the camera collecting the imaging light spot; and adjust a duration of the first exposure time according to a relationship between the energy value and the energy range, if the energy value is not within the set energy range, to update the first exposure time.
However, Kong et al discloses:
a memory storing instructions (external memory, paragraph [0026]);

obtain an energy value (upon imaging light from a subject, the imagers collect an array of discrete light energies, figure 1, paragraphs [0021]-[0022]; and determining brightness in step 212, figure 5, paragraphs [0038]-[0039] received by a photosensitive element in the camera when the camera collecting the imaging light spot; and 
adjust a duration of the first exposure time according to a relationship between the energy value and the energy range, if the energy value is not within a set energy range, to update the first exposure time (if average brightness is not within target brightness range, exposure time is calculated, i.e., adjusted, figure 5, steps 216, 228, paragraphs [0022]-[0023], [0041]-0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in DeMonte by the teaching of Kong et al. in order to adjust an exposure time setting of the imager during the subsequent image capture based on the calculated exposure time (paragraph [0005]).

Regarding claim 7, DeMonte discloses wherein the apparatus is further configured to:
use the first exposure time as an optimal exposure time of the camera collecting the imaging light spot, if the energy value is within the set energy range (DeMonte discloses in step 216 (YES) of FIG. 5, once the average pixel brightness P is within this target brightness range or margin, the control method will stop making further exposure adjustments, figure 5, paragraph [0041]).

Regarding claims 9, 15, DeMonte discloses wherein the apparatus is further configured to:
when the first exposure time being updated, control an imaging brightness of the imaging component to remain unchanged (DeMonte discloses in step 216 (YES) of FIG. 5, once the average pixel brightness P is within this target brightness range or margin, the control method will stop making further exposure adjustments, figure 5, paragraph [0041]).

Regarding claims 1-2, 4, 11, claims 1-2, 4, 11 are method claims correspond to apparatus claims 6-7, 9, 15; therefore, claims 1-2, 4, 11 are rejected for the same reasons given in claims 6-7, 9, 15, respectively.

Claims 3, 8, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeMonte (US 2005/0036778) in view of Kong et al. (US 2007/0052839) further in view of WANG et al. (US 2016/0205306).
Regarding claim 8, DeMonte and Kong et al. fail to disclose wherein the apparatus is specifically configured to: if the energy value is higher than an upper limit of the set energy range, reduce the duration of the first exposure time by a set amount; or if the energy value is lower than a lower limit of the set energy range, increase the duration of the first exposure time by the set amount.
However, WANG et al. discloses wherein the apparatus is specifically configured to:
if the energy value is higher than an upper limit of the set energy range, reduce the duration of the first exposure time by a set amount (WANG et al. discloses when the first average brightness value is larger than the first upper threshold, the first exposure time for capturing a next image is decreased, figure 5-6, paragraph [0054]); or
if the energy value is lower than a lower limit of the set energy range, increase the duration of the first exposure time by the set amount (WANG et al. discloses when the first average brightness value is smaller than the first lower threshold, the first exposure time for capturing a next image is increased, figures 5-6, paragraph [0054]).


Regarding claim 16, DeMonte discloses wherein the apparatus is further configured to:
when the first exposure time being updated, control an imaging brightness of the imaging component to remain unchanged (DeMonte discloses in step 216 (YES) of FIG. 5, once the average pixel brightness P is within this target brightness range or margin, the control method will stop making further exposure adjustments, figure 5, paragraph [0041]).

Regarding claims 3, 12, claims 3, 12 are method claims correspond to apparatus claims 8, 16; therefore, claims 3, 12 are rejected for the same reasons given in claims 8, 16, respectively.

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over DeMonte (US 2005/0036778) in view of Kong et al. (US 2007/0052839) further in view of Phan et al. (US 2013/0011078) and Ishitsu et al. (US 2011/0297837).
Regarding claims 5, 13, DeMonte and Kong et al. fail to disclose wherein a color depth of the camera is 14 bits.
However, Phan et al. discloses a camera with 14-bits color depth (paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in DeMonte and Kong et al. by the teaching of Phan et al. in order to derive a super-resolution image of a physical object (paragraph [0019]).

However, Ishitsu et al. discloses wherein the energy range of the camera is 10000±500 eV (Ishitsu et al. discloses a gamma camera having energy equal to about tens of keV (kilo electron volt) to hundreds of keV (paragraphs [0021]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in DeMonte, Kong et al. and Phan et al. by the teaching of Ishitsu et al. in order to achieve a high quality image and facilitate an assemble process of the device (paragraph [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable DeMonte (US 2005/0036778) in view of Kong et al. (US 2007/0052839) and WANG et al. (US 2016/0205306) further in view of Phan et al. (US 2013/0011078) and Ishitsu et al. (US 2011/0297837).
Regarding claim 5, DeMonte, Kong et al. and WANG et al. fail to disclose wherein a color depth of the camera is 14 bits.
However, Phan et al. discloses a camera with 14-bits color depth (paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in DeMonte and Kong et al. by the teaching of Phan et al. in order to derive a super-resolution image of a physical object (paragraph [0019]).
DeMonte, Kong et al., WANG et al. and Phan et al. fail to disclose wherein the energy range of the camera is 10000±500 eV.
However, Ishitsu et al. discloses wherein the energy range of the camera is 10000±500 eV (Ishitsu et al. discloses a gamma camera having energy equal to about tens of keV (kilo electron volt) to hundreds of keV (paragraphs [0021]-[0023]).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          12/28/2021